             Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                               Case No. 18-20088-01-JAR

 JACOB R. CLEM,

                Defendant.


                                   MEMORANDUM AND ORDER

        This matter comes before the Court on Defendant Jacob R. Clem’s pro se Motion for

Compassionate Release (Doc. 90) pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons

explained below, Clem’s motion is denied.

I.      Background

        On January 13, 2020, Clem pleaded guilty to one count of distribution of

methamphetamine, in violation 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, pursuant to a Fed. R.

Crim. P. 11(c)(1)(C) plea agreement.1 On August 19, 2020, the Court sentenced Clem to a

96-month term of imprisonment and a three-year term of supervised release.2

        Clem is incarcerated at FCI Greenville in Illinois. The Bureau of Prisons (“BOP”)

reports that 745 inmates have tested positive for COVID-19 out of 1,188 tested at this facility.3

The BOP further reports that there are three active inmate cases, thirteen active staff cases, and




        1
            Doc. 66.
        2
            Doc. 84.
           3
             Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last visited Feb. 3, 2021).
            Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 2 of 9




zero inmate deaths at FCI Greenville.4 Clem is twenty-nine years old, and his projected release

date is September 16, 2025.

       On December 10, 2020, Clem filed a motion requesting compassionate release due to his

underlying medical condition of asthma, which “makes him more susceptible to contracting and

succumbing to the COVID-19 virus” while in prison.5 In addition, Clem seeks release to help

care for his grandfather, who “suffers from advance[d] congestive heart failu[re], has a

pacemaker, [and] arthritis in his back[,] which prevents him from standing on his own [and]

leav[es] him with decreased mobility.” 6 Clem claims there is no one to care for his grandfather

because his mother, who previously cared for his grandfather, now suffers from cervical cancer.

Clem asks that his sentence be reduced to time served and requests to serve his remaining term

of imprisonment in home confinement.

       Under Standing Order 19-1, the Federal Public Defender (“FPD”) was appointed to

represent indigent defendants who may qualify to seek compassionate release under section

603(b) of the First Step Act. That Order was supplemented by Administrative Order 20-8, which

established procedures to address motions brought on grounds related to the COVID-19

pandemic. Under Administrative Order 20-8, the FPD shall notify the court within fifteen days

of any pro se individual filing a compassionate release motion whether it intends to enter an

appearance on behalf of the defendant, or whether it seeks additional time to make such

determination. The FPD has notified the Court that it does not intend to enter an appearance in

Clem’s case. Accordingly, Clem proceeds pro se.




       4
           Id.
       5
           Doc. 90 at 2.
       6
           Id. at 5.




                                                2
              Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 3 of 9




II.      Legal Standards

         “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”7 18 U.S.C. § 3582(c) permits a court to modify a term of imprisonment “upon motion of

the defendant after the defendant has fully exhausted all administrative rights to appeal a failure

of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier.”8 Unless a

defendant meets this exhaustion requirement, the court lacks jurisdiction to modify the sentence

or grant relief.9

         Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”10 In addition, a court must ensure that any reduction in a




         7
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
         8
             18 U.S.C. § 3582(c)(1)(A).
         9
           United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that, without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1117–18 (D. Kan.
2020) (analyzing the text, context, and historical treatment of § 3582(c)’s subsections to determine the exhaustion
requirement is jurisdictional).
         10
              18 U.S.C. § 3582(c)(1)(A).




                                                          3
             Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 4 of 9




defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”11

        The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary and compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory;

(2) the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(3) the defendant is at least sixty-five years old, is experiencing a serious deterioration in

physical or mental health because of the aging process, and has served at least ten years or

seventy-five percent of the term of imprisonment, whichever is less; and (4) the defendant needs

to serve as a caregiver for a minor child, spouse, or registered partner.12 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.

III.    Discussion

        A.         Exhaustion

        Clem alleges that he satisfied the exhaustion requirement described in § 3582(c). Clem

states that he “[w]rote the warden of FCI Greenville on October 25, 2020 requesting




        11
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).
        12
             U.S.S.G. § 1B1.13 cmt. n.1.




                                                        4
            Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 5 of 9




compassionate release” and “the 30 days ha[ve] lapse[d], with no response.”13 The government,

however, states that its review of records obtained from the BOP do not indicate any such

request. In light of the government’s response, Clem subsequently submitted a letter to the Court

explaining that he is “in the pro[cess] of getting [the Court] a [c]opy of [his letter to the warden]

[]now.”14 The Court need not resolve this dispute because, even assuming Clem properly

exhausted his administrative remedies, a sentence reduction is not warranted in this case.

       B.         Extraordinary and Compelling Reasons

       As explained above, under the relevant provision of § 3582(c)(1)(A)(i), a court may grant

a sentence reduction if it determines that “extraordinary and compelling reasons” justify the

reduction and that “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.”15 Here, Clem asserts that his family circumstances and his underlying

medical conditions constitute extraordinary and compelling reasons for a sentence reduction.

       First, Clem claims that his family circumstances justify reducing his release because he

needs to care for his ailing grandfather. Family circumstances can sometimes qualify as

extraordinary and compelling reasons for a sentence reduction. The “family circumstances”

application note to § 1B1.13 lists specific two circumstances: (1) “[t]he death or incapacitation of

the caregiver of the defendant’s minor child or minor children” or (2) “[t]he incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only available

caregiver for the spouse or registered partner.”16 Given this guidance, some courts have found

that extraordinary and compelling reasons for a sentence reduction may exist when a defendant is



       13
            Doc. 90 at 1.
       14
            Doc. 95.
       15
            18 U.S.C. § 3582(c)(1)(A)(i).
       16
            Id.




                                                  5
            Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 6 of 9




the only available caregiver for an incapacitated close family member, even if that family

member is not a spouse or registered partner, because the relationship is akin to those

contemplated by the Guidelines.17

       Even if the Court agrees that a defendant’s role as the as the only available caregiver for

an ailing, close family member is an extraordinary and compelling reason justifying

compassionate release, Clem fails to show that he is the “only available caregiver” for his

grandfather.18 Clem contends that his mother, who previously cared for his grandfather, can no

longer provide care because her cancer treatments make it “hard for her to do anything” during

the COVID-19 pandemic.19 But Clem does not address the availability of his other family

members. Clem’s Presentence Investigation Report indicates that his wife, father, and four

siblings all reside in Atchison County, Kansas, where Clem’s grandfather lives.20 Because Clem

does not show that he is the “only available caregiver” for his ailing grandfather, the Court

cannot conclude that Clem’s family circumstances amount to an extraordinary and compelling

reason warranting compassionate release.21

       Second, Clem contends that his underlying health condition of asthma places him at an

increased risk of serious illness or death should he contract COVID-19. Per Department of

Justice policy and Centers for Disease Control and Prevention guidance, a medical condition of

moderate to severe asthma in the context of the COVID-19 pandemic constitutes an




       17
            See, e.g., United States v. Bucci, 409 F. Supp. 3d 1, 2–3 (D. Mass. 2019) (parent).
       18
            U.S.S.G. § 1B1.13 cmt. n.1(C)(ii).
       19
            Doc. 90 at 5.
       20
            Doc. 70 ¶¶ 52, 54.
       21
            U.S.S.G. § 1B1.13 cmt. n.1(C)(ii).




                                                           6
              Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 7 of 9




extraordinary and compelling reason to reduce his sentence.22 When balanced with the

18 U.S.C. § 3553(a) sentencing factors, however, Clem fails to demonstrate a situation so severe

that release is warranted.

         C.         Section 3553(a) Factors

         The Court may not grant a sentence reduction before considering the sentencing factors

enumerated in 18 U.S.C. § 3553(a). That statute requires courts to “impose a sentence sufficient,

but not greater than necessary” in consideration of the following factors:

                    (1) the nature and circumstances of the offense and the history and
                    characteristics of the defendant;
                    (2) the need for the sentence imposed--
                            (A) to reflect the seriousness of the offense, to promote respect for
                            the law, and to provide just punishment for the offense;
                            (B) to afford adequate deterrence to criminal conduct;
                            (C) to protect the public from further crimes of the defendant; and
                            (D) to provide the defendant with needed educational or vocational
                            training, medical care, or other correctional treatment in the most
                            effective manner;
                    (3) the kinds of sentences available;
                    (4) the kinds of sentence[s] and the sentencing range established for . . .
                    the applicable category of offense committed by the applicable category of
                    defendant as set forth in the guidelines . . .;
                    (5) any pertinent policy statement . . . issued by the Sentencing
                    Commission . . .;
                    (6) the need to avoid unwarranted sentence disparities among defendants
                    with similar records who have been found guilty of similar conduct; and
                    (7) the need to provide restitution to any victims of the offense.23

While the Court takes all seven § 3553 factors into account, those most pertinent to Clem’s case

are the nature and circumstances of the offense, the history and characteristics of the defendant,

the need for the sentence imposed to reflect the seriousness of the offense, and the need to



          22
             The Court notes that the CDC does not affirmatively list asthma as a condition that places an individual
at an increased risk of severe illness from COVID-19, but rather as a condition that might place an individual at
increased risk for severe illness. CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus
/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Feb. 3, 2021).
         23
              18 U.S.C. § 3553(a).




                                                          7
            Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 8 of 9




provide adequate deterrence. In consideration of these factors, the Court concludes that releasing

Clem now would not leave him with a sentence that is “sufficient, but not greater than

necessary.”24

       Pursuant to a binding plea agreement, Clem is serving a 96-month sentence with a three-

year supervised release term, well below his Guidelines range of 235 to 240 months.25 Clem

pleaded guilty to the serious offense of distribution of methamphetamine, and was deemed

responsible for 163.16 grams of “ice” methamphetamine.26 This offense was not Clem’s first

felony—his prior felony convictions include aggravated assault, burglary, and theft—resulting in

a substantial criminal history category VI classification.27 During the traffic stop in which law

enforcement confiscated 111.028 grams of the methamphetamine, officers also located four

firearms, two of which were within the vicinity of Clem.28 Further, following Clem’s arrest, a

copy of correspondence between the government and Clem’s former counsel made its way into

the hands of individuals known to Clem, who posted it on social media, outing the possible

identities of cooperating witnesses.29 Those cooperating witnesses were subsequently

threatened, causing them to fear for their safety.30

       As of this writing, Clem has only served 27 months of his sentence, with more than 70%

of his sentence left to serve. Reducing Clem’s sentence to time served would produce a sentence

that no longer reflects the seriousness of his criminal conduct. Nor would it provide adequate



       24
            Id.
       25
            Doc. 70 ¶ 67.
       26
            Id. ¶ 18.
       27
            Id. ¶ 44.
       28
            Id. ¶ 9.
       29
            Id. ¶ 11.
       30
            Id.




                                                  8
          Case 2:18-cr-20088-JAR Document 96 Filed 02/03/21 Page 9 of 9




deterrence or just punishment. The Court finds that the 96-month sentence originally imposed

remains sufficient, but not greater than necessary, to meet the sentencing factors set forth in

§3553(a) and punish the offense involved. Accordingly, Clem’s motion for compassionate

release is denied.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant Jacob R. Clem’s

Motion for Compassionate Release (Doc. 90) is denied.

       IT IS SO ORDERED.

       Dated: February 3, 2021

                                                     S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                 9
